Citation Nr: 1544182	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) following a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim.

In November 2014, the Board remanded the claim for further evidentiary development.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain treatment records from VAMC Palo Alto from January 1970 to October 2008, as well as the Veteran's most recent treatment records, and to schedule the Veteran for a VA examination.  Additional treatment records were obtained in March 2015, and the Veteran was notified in June 2015 that treatment records from VAMC Palo Alto from January 1970 to October 2008 had been destroyed in a fire.  The VA examination took place in April 2015, and the AOJ provided a supplemental statement of the case in July 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 
	
The issues of service connection for bilateral hearing loss, tinnitus, heart disorder, and fracture of the middle finger of the right hand due to arthritis, as well as the issue of a compensable evaluation for service connected residuals, right inguinal hernia repair, have been raised by the record in an August 2015 VA 21-526EZ form, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a statement in support of the claim dated August 2015, the Veteran asked for a live videoconference hearing.  In light of this request, the Board will remand the claim on appeal in order to schedule the Veteran for a hearing, as he has requested.

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, and notify him and his representative of the date, time, and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






